



EXHIBIT 10.1


Skyworks Solutions, Inc.
Cash Compensation Plan for Directors


Directors who are not employees of Skyworks Solutions, Inc. (the “Company”), are
paid an annual retainer of $75,000. Additional annual retainers are paid to any
non-employee Chairman of the Board ($130,000); the Lead Independent Director, if
one has been appointed ($50,000); the Chairman of the Audit Committee ($30,000);
the Chairman of the Compensation Committee ($20,000); and the Chairman of the
Nominating and Governance Committee ($15,000). Additional annual retainers are
also paid to directors who serve on committees in roles other than as Chairman
as follows: Audit Committee ($15,000); Compensation Committee ($10,000); and
Nominating and Corporate Governance Committee ($7,500). All retainers are paid
in quarterly installments. In addition, the Compensation Committee retains
discretion to recommend to the full Board of Directors that additional cash
payments be made to a non-employee director(s) for extraordinary service during
a fiscal year.





